Title: From George Washington to Samuel Blachley Webb, 19 November 1782
From: Washington, George
To: Webb, Samuel Blachley


                  
                     Sir
                     Head Quarters Newburgh Novr 19th 1782
                  
                  As Lieut. Col. Smith is to reside near the Post of Dobbs’ Ferry, for the purpose of transacting the business of his Department with more accuracy facility & dispatch; he will of consequence have the charge of sending & receiving Flags—and therefore the presence of the Major of the Battalion of Light Infantry on duty, will not be necessary in future at that Post—You will be pleased to direct the Major on duty to take the immediate superentendency of the. 3Companies posted at Kings’ Ferry & on the Lines & in such manner as you shall judge expedient; and also give derections to the Captain of the Company stationed at the Block House at Dobbs’ Ferry to consider himself under the Orders of Lieut. Col. Smith.  I am Sir.
                  
                     P.S.  In future the relieving Officer, will receipt to the Captn Commandg at the Post for all the Provisions public Stores &c. & deliver a duplicate to Col. Smith.  The present Commandg Officer will likewise in the first instance deliver to him the Papers relative to the Command of the Post.  After the next relief Col. Smith will regularly report to Head Quarters.
                  
                  
               